        Case
         Case3:17-cv-03826-VC
              3:17-cv-03826-VC Document
                                Document57-1
                                         60 Filed
                                             Filed02/24/19
                                                   02/06/19 Page
                                                             Page11ofof22



1    William Turley, Esq. (122408)
     David Mara, Esq. (230498)
2    Jamie Serb, Esq. (289601)
     Tony Roberts, Esq. (315595)
3    THE TURLEY & MARA LAW FIRM, APLC
     7428 Trade Street
4    San Diego, California 92121
     Telephone: (619) 234-2833
5    Facsimile: (619) 234-4048
6  HAINES LAW GROUP, APC
   Paul K. Haines (SBN 248226)
7 phaines@haineslawgroup.com
   Fletcher W. Schmidt (SBN 286462)
8 fschmidt@haineslawgroup.com
   Andrew J. Rowbotham (SBN 301367)
9 arowbotham@haineslawgroup.com
   Matthew K. Moen (SBN 305956)
10 mmoen@haineslawgroup.com
   222 N. Sepulveda Blvd., Ste. 1550
11 El Segundo, California 90245
   Tel: (424) 292-2350
12 Fax: (424) 292-2355
13 Attorneys for Plaintiffs
14                        UNITED STATES DISTRICT COURT
15
                       NORTHERN DISTRICT OF CALIFORNIA
16
17 DERRICK SCOTT, REYNA CUEVAS, Case No. 3:17-CV-03826-VC
   and TUAN MINH PHAM, on behalf of Assigned to: Hon. Vince Chhabria
18
   themselves, all others similarly situated,
19 and on behalf of the general public,       [PROPOSED] ORDER GRANTING
                                              STIPULATION TO AMEND
20                                            SETTLEMENT AGREEMENT WITH
                         Plaintiffs,          RESPECT TO UNCASHED FUNDS
21                vs.
22
   TRANSDEV SERVICES, INC., a
23 Maryland Corporation; TRANSDEV
24 NORTH AMERICA, INC., a Delaware
   Corporation; and DOES 1 through 10,
25
                         Defendants.
26
27
28

                                            1
     [PROPOSED] ORDER GRANTING STIPULATION TO AMEND SETTLEMENT
             AGREEMENT WITH RESPECT TO UNCASHED FUNDS
          Case
           Case3:17-cv-03826-VC
                3:17-cv-03826-VC Document
                                  Document57-1
                                           60 Filed
                                               Filed02/24/19
                                                     02/06/19 Page
                                                               Page22ofof22



1                                    [PROPOSED] ORDER
2          Having reviewed the Parties’ Joint Stipulation to Amend Settlement Agreement
3    with Respect to Uncashed Funds, and for good cause appearing thereto, the Court
4    hereby makes the following Order:
5          1.     The Settlement Agreement is amended to provide that any funds from
6    individual claim amounts remaining uncashed after the 180-day check-cashing deadline
7    shall be distributed to the Controller of the State of California to be held pursuant to the
8    Unclaimed Property Law, California Civil Code § 1500 et seq., for the benefit of those
9    class members who did not cash their checks until such time that they claim their
10 property.
11         2.     The portion of the Notice of Class Action Settlement which currently
12 reads, “If you do not cash your settlement check within 180 days, it will escheat to (and
13 be held for you) by the California Department of Industrial Relations—Unclaimed
14 Wage Fund in your name.” (found in Section 6, titled “The Proposed Settlement”) shall
15 be revised to state, “If you do not cash your settlement check within 180 days, it will
16 escheat to (and be held for you) by the Controller of the State of California pursuant to
17 the Unclaimed Property Law, California Civil Code § 1500 et seq. in your name.”
18         IT IS SO ORDERED.
                                                                 ISTRIC
19                                                          TES D      TC
                                                          TA
                                                                                           O
                                                      S




20
                                                                                            U
                                                    ED




                                                                                             RT


21 Dated: ______________,
          February 24     2019               __________________________________
                                                                     ED
                                                UNIT




                                                            PROVChhabria
                                                         APVince
                                             The Honorable
                                                                                                    R NIA



22                                           United States District Judge
23
                                                                                        br ia
                                                NO




                                                                         inc   e Chha
                                                              J u d ge V
                                                                                                    FO




24
                                                 RT




                                                                                                LI




25                                                       ER
                                                      H




                                                                                            A




                                                              N                                 C
                                                                                F
26                                                                D IS T IC T O
                                                                        R
27
28

                                                  2
      [PROPOSED] ORDER GRANTING STIPULATION TO AMEND SETTLEMENT
              AGREEMENT WITH RESPECT TO UNCASHED FUNDS
